DETAILED ACTION
	This is the first Office action on the merits of Application No. 17/254,892.  
The preliminary amendments filed on December 22, 2020 and February 8, 2021 have been entered. Claims 21-40 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed December 22, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically, an English translation of the Written Opinion for PCT/EP2018/067502 was not submitted.  Accordingly, this item has been lined through on the form PTO/SB/08. The remainder of the cited information has been considered.
The information disclosure statement (IDS) submitted on November 10, 2021 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(l) and PCT Rule 11.13(a) which require the lines to be sufficiently dense and dark, and uniformly thick and well-defined.
The drawings are further objected to as failing to comply with 37 CFR 1.84(h)(3) and PCT Rule 11.13(b) which require cross-sections to be indicated by oblique hatching.
The drawings are additionally objected to as failing to comply with 37 CFR 1.84(p)(5) and PCT Rule 11.13(l) because they do not include the reference sign 27” mentioned in paragraph [0090], line 5, and the reference signs 70 and 71 mentioned in paragraph [0127], line 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 includes the phrase “The disclosure relates to” which can be implied.  Correction is required.  See MPEP § 608.01(b).

The disclosure is further objected to because of the following informalities: 
In paragraph [0045], line 1, “Figure 6A” should be --Fig. 6B--; in paragraph [0046], line 1, “Figure 7” should be --Fig. 7A--; paragraph [0048] refers to “Figure 7C” which is not included in the drawings; and in paragraph [0064], line 8, “pinion 29” should be --pinion 30--.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 36 and 37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 24, line 2, “the actuator” is vague since an “actuator arrangement” and a “controllable actuator” were both previously recited.  It is suggested that “the actuator” should be changed to --the controllable actuator--.
Claim 36 recites the limitation “the second force transmission member” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This rejection would be overcome if claim 36 is amended to depend from claim 23 instead of claim 21.
Claim 37 is indefinite since it is dependent from claim 36. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 26, 36, 38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0272511 A1 (Saitoh).
Regarding claim 21, Saitoh discloses an actuator arrangement (99 in Fig. 2) for a driveline of a motor vehicle, comprising: a clutch (86) having a rotatably drivable clutch input part (86a), a clutch output part (84) and a clutch actuating member (114) configured to drivingly connect or disconnect the clutch input part and the clutch output part to or from each other (see Fig. 1 and paragraph [0026], lines 3-8); a parking lock with a ratchet wheel (98) which is connected in a rotationally fixed manner to a drive shaft (88) drivingly connected to the clutch output part, a locking element (130) which cooperates with the ratchet wheel and is movable into a locking position in which the locking element locks the ratchet wheel, and into a release position in which the locking element releases the ratchet wheel (see e.g. paragraph [0034]), and a parking lock actuating member (122) for actuating the locking element; and a controllable actuator (100, 102, 106) with a movable actuator setting member (106) which is transferable into at least three setting positions (Figs. 5A, 5B and 5C) and is operatively connected to the clutch actuating member and to the parking lock actuating member such, that in a first setting position (Fig. 5B) the parking lock is closed, in a second setting position (Fig. 5A) the parking lock is open and the clutch is closed, and in a third setting position (Fig. 5C) the clutch and the parking lock are open. The first, second and third conditions recited in claim 2 of Saitoh correspond to presently claimed second, third and first setting positions, respectively. 
Regarding claim 22, the clutch of Saitoh is open (disengaged) in the first setting position (third condition) of the actuator setting member.  
Regarding claim 23, the actuator setting member (106) is connected to the parking lock actuating member (122) via a first force transmission mechanism (107, 118, 124, 120) and is connected to the clutch actuating member (114) via a second force transmission mechanism (108, 116, 112).  
Regarding claim 24,Page 3 of 8Response Submitted February 8, 2021 App. No.: 17/254,892the actuator comprises a rotary drive (100) which can rotatably drive the actuator setting member (106) in a first direction of rotation (counterclockwise, see paragraph [0035], lines 2-3) and in an opposite second direction of rotation (clockwise, see paragraph [0037], lines 1-3).
Regarding claim 26, the parking lock actuating member (122) is movable by the first force transmission mechanism (107, 118, 124, 120) along a first travel path (rotation about the axis of shaft 120) for actuating the parking lock, and the clutch actuating member (114) is movable by the second force transmission mechanism (108, 116, 112) along a second travel path (indicated by arrow 140 in Fig. 2) for actuating the clutch, wherein the first travel path and the second travel path are matched to each other and configured such that when one of the clutch and parking lock is actuated, the respective other one of the clutch and the parking lock is held in a stable position (see paragraph [0043], operation of the clutch does not cause operation of the parking brake and vice-versa).
Regarding claim 36, the second force transmission mechanism comprises a ramp arrangement (cam follower 116) which is configured to convert a rotary movement of the actuator setting member (106) into a translatory movement of the clutch actuating member (114).
Regarding claim 38, a position sensor (110) is provided which is configured to detect a measured value representing the position of the actuator setting member (see paragraph [0031]).
Regarding claim 40, Saitoh discloses an electric drive assembly for driving a motor vehicle, comprising: an electric machine (74) with a motor shaft (78); a reduction gearing (76) configured to transmit a torque introduced by the motor shaft to a slow speed;Page 6 of 8Response Submitted February 8, 2021 App. No.: 17/254,892a power distribution unit (62) having an input part (64) and two output parts (70, 72), which is configured to transmit a rotary motion introduced into the input part by the reduction gearing to the two output parts; the electric drive assembly further comprising an actuator arrangement, which is arranged in a power path of the reduction gearing, wherein the actuator arrangement comprises a clutch (86) having a rotatably drivable clutch input part (86a), a clutch output part (84) and a clutch actuating member (114) configured to drivingly connect or disconnect the clutch input part and the clutch output part to or from each other (see Fig. 1 and paragraph [0026], lines 3-8); a parking lock with a ratchet wheel (98) which is connected in a rotationally fixed manner to a drive shaft (88) drivingly connected to the clutch output part, a locking element (130) which cooperates with the ratchet wheel and is movable into a locking position in which the locking element locks the ratchet wheel, and into a release position in which the locking element releases the ratchet wheel (see e.g. paragraph [0034]), and a parking lock actuating member (122) for actuating the locking element; and a controllable actuator with a movable actuator setting member (106) which is transferable into at least three setting positions (Figs. 5A, 5B and 5C) and is operatively connected to the clutch actuating member and to the parking lock actuating member such, that in a first setting position (Fig. 5B) the parking lock is closed, in a second setting position (Fig. 5A) the parking lock is open and the clutch is closed, and in a third setting position (Fig. 5C) the clutch and the parking lock are open.  The first, second and third conditions recited in claim 2 of Saitoh correspond to presently claimed second, third and first setting positions, respectively. 

Allowable Subject Matter
Claims 25, 27-35 and 39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0138206 A1 discloses an actuator arrangement coupled with a clutch via a first force transmission device and with a parking block arrangement via a second force transmission device and movable between three positions A, G and P.
US 2020/0158234 A1, US 2020/0158238 A1 and US 2020/0166130 A1 disclose actuators arrangements for operating a clutch and a parking brake.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656